Citation Nr: 1202999	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from January 2000 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO, among other things, denied entitlement to service connection for migraine headaches, bilateral pes planus, left ankle tendonitis, and sleep apnea.  The issues relating to headaches and the left ankle have been recharacterized more broadly.

The Veteran requested a Travel Board hearing and one was scheduled for March 9, 2010.  The Veteran failed to appear for the hearing and did not show good cause for doing so.  Consequently, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for headaches and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Moderate pes planus was noted at entry into service, while the separation examination report indicated that the feet were normal.

2.  There is no current left ankle disability that is related to a disease or injury in service, to include left ankle tendonitis. 

CONCLUSIONS OF LAW

1.  Preexisting pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for bilateral pes planus and left ankle disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded June and December 2007 VA examinations.  For the reasons discussed below, those examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral pes planus and left ankle disability are thus ready to be considered on the merits.





Analysis

General Principles

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Pes Planus

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111.  The October 1998 enlistment examination report noted that the feet were abnormal, and the summary of defects and diagnoses indicates that, with regard to the feet, there was moderate pes planus that was asymptomatic.  As pes planus was noted at entry into service, the presumption of sound condition did not attach with regard to this disorder, which preexisted service.  In the case of such a preexisting disorder, entitlement to service connection is warranted where current disability is due to aggravation of the disorder by service.  38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  In this case, entitlement to service connection for bilateral pes planus must be denied because there was no increase in disability during service.

There are multiple physical profile reports that indicate that the Veteran was experiencing leg and feet pain of unknown etiology.  There are also references to the Veteran's pes planus, including in orthopedic examination reports prepared in connection with his right ankle fracture.  The Veteran also indicated in his November 2006 report of medical history that he had or previously had foot trouble, and specified that he had flat feet, calluses on his big toes and balls of his feet, sharp pain in his toes, numbness of the feet when exercising, and numbness and tingling in his toes.  Significantly, however, the separation examination report indicates that the feet were normal.

The normal separation examination report as to the feet, prepared after the pes planus noted on the entrance examination and the Veteran's multiple feet-related complaints during service and on the separation report of medical history, reflects a medical judgment based on examination that the Veteran did not have pes planus significant enough to warrant notation.  This competent medical evidence thus weighs in favor of a finding of no worsening of pes planus during service.  Absent such worsening, it cannot be said that the Veteran's pes planus increased during service.  To the extent that this conclusion conflicts with the Veteran's contemporaneous lay complaints and subsequent contentions that his pes planus was aggravated by service, the Board finds that the more specific, competent medical opinion outweighs the Veteran's competent but general lay assertions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) ("pes planus is the type of condition that lends itself to observation by a lay witness").

As noted by the Veteran's representative in his November 2011 brief, the December 2007 VA examiner found that the Veteran had bilateral pes planus with flexible flat foot deformity, and on standing significant pes planus with calcaneal valgus of 15 degrees.  The December 2007 examiner also noted that the Veteran reconstituted his arch on standing, demonstrating a flexible deformity, and there was no tenderness to palpation in the midfoot, forefoot, or hindfoot, and no forefoot deformity of hallux valgus.  Review of musculoskeletal symptoms indicated there were no left or right foot symptoms.  The diagnosis was bilateral pes planus, flexible flat foot deformity, with associated calcaneal valgus, most likely congenital.  These post service findings and diagnosis do not alter the Board's conclusion of a lack of increase or worsening during service and, consequently, a lack of aggravation.  These findings show that the Veteran has a current pes planus disability.  Regardless of whether the pes planus is considered a congenital disease or a congenital defect, see Quirin v. Shinseki, 22 Vet. App. 390, 394-395 (2009) (discussing distinction between congenital defect and congenital disease), the lack of increase or worsening in the pes planus during service warrants the conclusion that it was not aggravated by service.  Consequently, neither the lack of an opinion as to whether the pes planus is a congenital disease or defect, nor the lack of a specific opinion as to whether pes planus was aggravated by service do not render the examination inadequate.  Rather, the evidence is adequate to decide the claim because it reflects that there was no increase or worsening of the pes planus during service, and there is nothing to the contrary in the December 2007 VA examination report.

The June 2007 VA examination report indicated that one problem indicated by the Veteran was pes planus with an onset in 2002 with circumstances and initial manifestations being walking and training wear and tear.  In "Yes" and "No" responses to questions on the examination report, the examiner indicated that the injury or disease did not occur before active service, that the injury or disease occurred during active service, and the injury or disease did not occur after active service.  These responses appear to be based on the Veteran's statements, as they appear in the report prior to examination findings and conclusions.  Examination of the feet showed no abnormal findings and no flatfoot.  The diagnosis was pes planus with no significant effects on usual occupation and no effects on usual daily activities.  The June 2007 VA examination report does not alter the Board's analysis because, to the extent that it indicates that the examiner (as opposed to the Veteran) found that the pes planus occurred during active service and not before, it is based on an inaccurate factual premise, as demonstrated by the notation of pes planus on the entrance examination report.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral pes planus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Ankle Disability

There are multiple notations in the STRs regarding the left ankle, including an April 2000 assessment of left ankle tendonitis.  However, the separation examination report indicated that the lower extremities and feet were normal and that the Veteran complained of right, but not left, ankle pain.  The Veteran indicated on the report of medical history that he had swollen ankles and also noted his broken right fibula in a training accident along with rod and screws and an ankle brace.

On the June 2007 VA examination, the examiner indicated that one problem was left ankle pain with date of onset in 2001, circumstances and initial manifestation being injured during training in accident with fall and injury to left ankle, no fracture and no surgery, course since onset being stable.  In response to questions, the examiner indicated that the injury or disease did not occur before active service, the injury or disease did occur during active service, and the injury or disease did not occur after active service.  Review of systems indicated no left lower extremity symptoms.  Musculoskeletal examination of left side muscles indicated muscle strength of 5/5. No atrophy spasm, or other abnormality, no joint swelling, effusion, tenderness, or laxity, no joint prosthesis or ankylosis, other objective joint abnormality, or inflammatory arthritis.  Left ankle range of motion was dorsiflexion to 30 degrees, plantar flexion to 40 degrees, and no pain on motion.  The diagnoses included right ankle fibula fracture, but nothing with regard to the left ankle.

On the December 2007 VA examination, the left ankle showed no prior incisions, range of motion was active dorsiflexion of 5 degrees with the knee straight and 10 degrees with the knee bent, and a tight gastrocnemius muscle.  Passive dorsiflexion was 0 to 15 degrees, and active/passive plantar flexion was 0 to 35 degrees.  There was no pain on range of motion or change with repetitive motion, and the ankle was stable.  X-rays of the ankles showed no fracture, subluxation, or other bony abnormality, metallic plate and screws, degenerative spurring, and a calcaneal spur on the right, but no arthritic findings in the left ankle and soft tissues were unremarkable.  The impression was of minor arthritis findings in the right ankle only, and no acute osseous abnormality.  The diagnosis with regard to the left ankle was left ankle with tight gastrocnemius muscle but no other objective findings and no joint disease.

Evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  The Veteran has complained of left ankle pain during the appeal period, and is competent to do so.  However, the Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent that the appellant reports that he has left ankle pain, the above evidence reflects that there is no underlying disease or injury that is related to left ankle tendonitis, swelling, or anything else in service.  The June and December 2007 VA examination reports reflect that after thorough examination including X-rays, the only diagnosis was of a tight gastrocnemius muscle, and a lack of joint disease was specifically noted.  Thus, notwithstanding the Veteran's competent statements that he experiences left ankle pain, the medical findings of a lack of underlying pathology for these complaints of pain warrants the conclusion that an underlying diseases or injury is not shown and therefore any current disability is not due to a disease or injury that occurred in service.  Moreover, neither the VA examiner nor the Veteran has identified how a tight gastrocnemius muscle results in left ankle disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for left ankle disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for left ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for left ankle disability is denied.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the Veteran complained of headaches during service and in November 2000 was diagnosed with bifrontal headache with photophobia probably due to an aseptic meningitis; bacteria.  The separation neurologic examination was normal but the Veteran complained of migraines on exertion in the report of medical history.  The Veteran  is competent to state that he currently experiences headaches, and neither the June 2007 nor December 2007 VA examiners specifically addressed whether these headaches are related to those that occurred in service.  Consequently, a VA examination as to the etiology of the Veteran's headaches is warranted.

A May 2007 Gateway Medical Center sleep study report contains an impression of severe obstructive sleep apnea disorder, sleep fragmentation, and nocturnal hypoxemia.  In the separation report of medical history, the Veteran indicated that he had or previously had frequent trouble sleeping, and elaborated, "coughing, breathing, still tired in morning."  A VA examination is warranted to determine whether a current sleep disorder is related to the Veteran's difficulty sleeping service.

Accordingly, the claims for entitlement to service connection for headaches and sleep apnea are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first render a diagnosis as to the Veteran's headaches.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disability relating to headaches is related to headaches or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  Schedule the Veteran for a VA examination as to the etiology of his sleep apnea.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to his sleep difficulties or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


